Exhibit 10.70

 

EXECUTION

 

AMENDMENT NUMBER FOURTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER FOURTEEN (this “Amendment Number Fourteen”) is made this
25th day of July, 2016, by and between PENNYMAC LOAN SERVICES, LLC (“Seller”)
and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of
June 26, 2012, by and between Seller and Buyer, as such agreement may be amended
from time to time (the “Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller has requested to renew the term of the Agreement and that Buyer
agree to amend the Agreement as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

Section 1.   Amendment. Effective as of July 25, 2016 (the "Amendment Effective
Date"):

 

(a)         Section 2 of the Agreement is hereby amended by adding the
definitions of “Par Margin Amount” and "Par Margin Percentage" in the
appropriate alphabetical order as follows:

 

“Par Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the Par Margin Percentage
to the Repurchase Price for such Transaction as of such date.

 

“Par Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

(b)        Section 6(a) of the Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following (bold added for
emphasis):

 

If at any time either (i) the aggregate Market Value of all Purchased Loans
subject to all Transactions is less than the aggregate MV Margin Amount for all
such Transactions, or (ii) the aggregate unpaid principal balance of the
Purchased Loans subject to all Transactions is less than the aggregate Par
Margin Amount for all such Transactions, (either such event, a “Margin
Deficit”), then Buyer may, by notice to Seller, require Seller in such
Transactions to transfer to Buyer cash within the time period specified in
clause (b) below, so that both (x) the cash and aggregate Market Value of the







--------------------------------------------------------------------------------

 



Purchased Loans will thereupon equal or exceed such aggregate MV Margin Amount
and (y) the cash and unpaid principal balance of such Purchased Loans, will
thereupon equal or exceed such aggregate Par Margin Amount (either such
requirement, a “Margin Call”). Buyer shall deposit such cash into a non-interest
bearing account until the next succeeding Repurchase Date.  Notwithstanding the
foregoing, Buyer may elect in its sole discretion to permit Seller to transfer
to Buyer additional Eligible Loans (“Additional Purchased Loans”) for no
additional consideration or a combination of cash and Additional Purchased
Loans, to cure a Margin Deficit, in either case within the time period set forth
in clause (b) below.

 

Section 2.   Fees and Expenses.  Seller agrees to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Fourteen (including any Commitment Fee or extension fee due and
payable, all reasonable fees and out of pocket costs and expenses of the Buyer’s
legal counsel) in accordance with Sections 23 and 25 of the Agreement.

 

Section 3.   Representations.  Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

 

Section 4.   Binding Effect; Governing Law.  This Amendment Number Fourteen
shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  THIS AMENDMENT NUMBER FOURTEEN
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
GOVERN).

 

Section 5.   Counterparts.  This Amendment Number Fourteen may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

Section 6.   Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Fourteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Fourteen
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

Citibank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged:

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

 

Amendment Number Fourteen to Master Agreement PLS-Agency

--------------------------------------------------------------------------------